CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A (the "Registration Statement") of our reports dated December 17, 2010, relating to the financial statements and financial highlights which appear in the October 31, 2010 Annual Report to Shareholders of T. Rowe Price Africa and Middle East Fund, T. Rowe Price Emerging Europe and Mediterranean Fund, T. Rowe Price Emerging Markets Stock, T. Rowe Price European Stock, T. Rowe Price International Discovery Fund, T. Rowe Price International Growth and Income Fund, T. Rowe Price International Stock Fund, T. Rowe Price Japan Fund, T. Rowe Price Latin America Fund, T. Rowe Price New Asia Fund, T.
